Title: From Thomas Jefferson to Thomas Mann Randolph, 31 January 1809
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                  
                     Dear Sir 
                     
                     Washington Jan. 31. 09.
                  
                  I recieved in due time your kind letter of the 20th. certainly I shall be much pleased to recieve your aid & counsel in the management of my farms, which will become so essential. my whole life has been past in occupations which kept me from any minute attention to them, and finds me now with only very general ideas of the theory of agriculture, without actual experience: at a time of life too when the memory is not so retentive of observation as at an earlier period. the tracts of land which I proposed to you to endeavor to sell are such as can be of little use to our family. I have acquired or kept them to furnish timber. but I am certain I never got an half per cent on their value in a year yet. a property yielding so little profit had better be sold and converted into more profitable form, and none can be more profitable, that is, yield so much happiness, as the paiment of debts, which are an unsufferable torment. Sharp and Crenshaw, who live near Pouncey’s, told me they would rather undertake to crop on that land than on the best red land you or my self possessed. if you could find a purchaser therefore it might be at a price that might remove some more pressing calls. perhaps the owner of Colle would buy the tract adjoining that. they can never be put to a better use, or one so pleasing to me, as in relieving your more valuable property from calls. and whether they go to pay your debts or mine is perfectly equal to me, as I consider our property as a common stock for our joint family.
                  The bill for the meeting of Congress on the 4th. Monday of May is past. the resolution of mr Nicholas for repealing the embargo & issuing letters of Marque & reprisal on a [blank] day was taken up yesterday. the impatience of the people to the Eastward has had a sensible effect on the minds of Congress. John Randolph moved to strike out the (blank day of blank) and insert immediately. this was rejected. he meant an immediate removal of the embargo, and to strike out the substitute of letters of marque & reprisal. three days have been proposed for the blank, Feb. 15. Mar. 4. & June 1. the question will be between the two last. I rather expect the 1st. of June will be preferred, but it is doubtful even now, and the sentiment of the legislature is obviously advancing on account of the discontents to the Eastward. on these it is difficult to pronounce an opinion. a forcible opposition to the embargo laws may be expected, perhaps it will be countenanced by their legislature declaring the law unconstitutional. it is believed they will call a convention of the Eastern states, and perhaps propose separation. the time which this will take, will defeat the measure, by the expiration of the laws which is the ostensible ground of the procedure. with the Essex Junto it is ostensible only. separation & annexation to England is their real object. but not so with the people, or even the real federalists of the prominent kind. if we can avoid deeds of force on the land (in the execution of the law) the difficulty may pass over. but I do not think even that certain. I am not certain that if war be commenced against England, they will not accept neutrality & commerce if offered by England. thus we are placed between the alternatives of abandoning our rights on the ocean, or risking a severance of the union. my ultimate hope is in the good sense of the body of the people to the Eastward who will think more dispassionately when the final question is proposed to them. my tender love to my dear Martha & the young ones, and affectionate salutations to yourself.
                  
                     Th: Jefferson 
                     
                  
               